DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/21/2021, with respect to restriction have been fully considered and are persuasive.  The restriction of 1-5, 7, 10-11, 13-14, 16-18, 20-24 and 37-38 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the transmission beam information report” and “a transmission beam information report”. Claim 3 depends on claim 1. Claim 1 recites “a received transmission beam information report”. It was unclear if they are all the same “transmission beam information report”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 37 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hwang (US 20130065622). 
In regards to claims 1, 4, 5, 10, 13, 14, 16, 17, 20, 22-24, 37 and 38, Hwang discloses a beam training method and a transmitting device, comprising 
determining (Hwang paragraph 0058, 0059, 0062, 0082, 0085 note: this reads on determine downlink/uplink beam), by a transmitting device, transmission beams (Hwang paragraph 0056 note: this reads on plurality of uplink or downlink beams) corresponding to transmission beam training signals (Hwang paragraph 0056 note: this reads on beam training signals); 
transmitting, by the transmitting device, the transmission beam training signals to a receiving device using the transmission beams corresponding to the transmission beam training signals (Hwang paragraph 0056); 
determining (Hwang paragraph 0058, 0059, 0062, 0082, 0085), by the transmitting device, at least one transmission beam corresponding to reception beam training signals (Hwang paragraph 0085 note: this reads on partial beam, beams determined as the candidates) according to a received transmission beam information report (Hwang paragraph 0082, 0085 Fig. 7 Item 722, Fig. 10 Item 1001 note: this reads on exchange information) fed back by the receiving device; and 
transmitting, by the transmitting device, the reception beam training signals to the receiving device using the at least one transmission beam corresponding to the reception beam training signals 
In regards to claim 4, Hwang discloses a beam training method and a transmitting device as described above. Hwang further discloses the transmission beams corresponding to the transmission beam training signals comprises: a part or all of transmission beams (Hwang Fig. 3-6 note: this reads on any beam corresponding to beam index), wherein the part of transmission beams are transmission beams in at least one direction selected from all transmission beams; and/or transmission beams in adjacent directions of the at least one transmission beam determined by the transmitting device according to a received transmission beam information report fed back by the receiving device (Hwang paragraph 0042, 0043 note: BS and terminal exchange beam information, therefore it is information feedback), wherein the at least one transmission beam corresponding to the transmission beam information report is at least one transmission beam selected (Hwang paragraph 0042 note: this reads on downlink or uplink beams selected by BS or terminal) by the receiving device according to the received transmission beam training signals.
In regards to claim 5, Hwang discloses a beam training method and a transmitting device as described above. Hwang further discloses before the transmitting device transmits the transmission beam training signals (Hwang Fig. 10 Item 1009) to the receiving device using the transmission beams corresponding to the transmission beam training signals, the method further comprises: transmitting, by the transmitting device, first transmission beam information (Hwang Fig. 7 Item 722, Fig. 10 Item 1001) of the transmission beams corresponding to the transmission beam training signals to the receiving device, so that the receiving device receives the beam training signals corresponding to the transmission beams according to the first transmission beam information; wherein the first transmission beam information comprises: the number of transmission beam training signals (Hwang Fig. 3A note: this 
In regards to claim 10, Hwang discloses a beam training method and a transmitting device as described above. Hwang further discloses transmitting, by the transmitting device, the reception beam training signals to the receiving device using the at least one transmission beam corresponding to the reception beam training signals comprises: when the receiving device receives a reception beam training signal corresponding to one transmission beam using one reception beam, then transmitting, by the transmitting device, the reception beam training signal repeatedly (Hwang Fig. 8 Item 811 paragraph 0067).
In regards to claims 13 and 38, Hwang discloses a beam training method and a receiving device, comprising:
receiving, by a receiving device (Hwang paragraph 0056 note: this reads on terminal 700 or BS 702), transmission beam training signals corresponding to transmission beams from a transmitting device using at least one reception beam (Hwang paragraph 0056 note: this reads on plurality of uplink or downlink beams); 
selecting (Hwang paragraph 0056 note: this reads on selecting downlink or uplink beams), by the receiving device, at least one of the transmission beams corresponding to the transmission beam training signals, and feedings a transmission beam information report (Hwang paragraph 0082, 0085 Fig. 7 Item 722, Fig. 10 Item 1001 note: this reads on exchange information) determined according to the selected at least one transmission beam back to the transmitting device; 
receiving, by the receiving device, reception beam training signals (Hwang paragraph 0085 note: this reads on transmitting partial beams, beams determined as the candidates) transmitted by the transmitting device using at least one reception beam; and 

In regards to claim 14, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses after the receiving device determines the at least one reception beam as the selected reception beam (Hwang Fig. 10 Item 1001, 1009), the method further comprises: receiving, by the receiving device, data (Hwang Fig. 10 Item 1011 note: this reads on exchange data/information) from the transmitting device using the selected reception beam before reception beam training signals are received next time.
In regards to claim 16, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses before the receiving device receives the transmission beam training signals corresponding to the transmission beams from the transmitting device using the at least one reception beam, the method further comprises: determining, by the receiving device, first transmission beam information (Hwang Fig. 10 Item 1001 paragraph 0085 note: this reads on exchange information e.g. schedule information); and receiving, by the receiving device, the transmission beam training signals corresponding to the transmission beams from the transmitting device using the at least one reception beam comprises: receiving, by the receiving device, the transmission beam training signals (Hwang paragraph 0056) corresponding to the transmission beams from the transmitting device using the at least one reception beam according to the first transmission beam information.
In regards to claim 17, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses determining, by the receiving device, the first transmission beam information comprises: receiving, by the receiving device, the first transmission beam information from the transmitting device (Hwang Fig. 10 Item 1001 paragraph 0085 note: this reads on exchange information e.g. schedule information).

In regards to claim 22, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses before (Hwang Fig. 10 Item 1023) the receiving device receives the reception beam training signals transmitted by the transmitting device using the at least one reception beam, the method further comprises: determining, by the receiving device, second transmission beam information (Hwang Fig. 10 Item 1011 paragraph 0085 note: this reads on exchange information e.g. schedule information); and receiving, by the receiving device, the reception beam training signals transmitted by the transmitting device using the at least one reception beam comprises: receiving, by the receiving device, the reception beam training signals transmitted by the transmitting device using the at least one reception beam according to the second transmission beam information (Hwang paragraph 0056, 0082 and 0085).
In regards to claim 23, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses determining, by the receiving device, the second transmission beam information comprises: receiving, by the receiving device, the second transmission beam 
In regards to claim 24, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses receiving, by the receiving device, the reception beam training signals corresponding to the at least one transmission beam (Hwang paragraph 0056) from the transmitting device using the at least one reception beam comprises: receiving, by the receiving device, beam training signals corresponding to one transmission beam from the transmitting device by receiving a plurality of reception beam training signals (Hwang paragraph 0085 note: this reads on transmitting partial beams, beams determined as the candidates) corresponding to one transmission beam repeatedly (Hwang Fig. 8 Item 811 paragraph 0067) using a plurality of reception beams, wherein one reception beam training signal corresponding to one transmission beam is received using one reception beam each time; or receiving, by the receiving device, reception beam training signals corresponding to one transmission beam from the transmitting device by receiving reception beam training signals corresponding to one transmission beam using a plurality of reception beams (Hwang paragraph 0085 note: this reads on transmitting partial beams, beams determined as the candidates).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang.
In regards to claim 7, Hwang discloses a beam training method and a transmitting device as described above. Hwang further discloses before the transmitting device transmits the reception beam .
Claims 11 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Nikula (US 20110211490).
In regards to claim 11, Hwang discloses a beam training method and a transmitting device as described above. Hwang further discloses a transmission beam training signal index (Hwang Fig. 3-6 note: this reads on beam index, then determining, by the transmitting device, a transmitting device, which provides the transmission beam corresponding to the received transmission beam information report, according to a correspondence relationship between the transmission beam training signal index in the transmission beam information report, and the transmitting device providing the transmission beam device (Hwang paragraph 0042, 0043 note: BS and terminal exchange beam information).
Hwang fails to teach when the transmission beam information report received by the transmitting device comprises a transmitting device identification number, then determining, by the 
In regards to claim 21, Hwang discloses a beam training method and a receiving device as described above. Hwang further discloses after the receiving device selects (Hwang Fig. 10 Item 1001 paragraph 0056) at least one of the transmission beams corresponding to the transmission beam training signals, and before the receiving device feeds the transmission beam information report determined according to the selected transmission beam back to the transmitting device (Hwang Fig. 10 Item 1011).
Hwang fails to teach the first transmission beam information comprises a transmitting device identification number, then placing, by the receiving device, an identification number of a transmitting device providing the selected transmission beam in the transmission beam information report. However, Nikula discloses the first transmission beam information comprises a transmitting device identification number (Nikula paragraph 0041 note: this reads on DL beam ID), then placing, by the receiving device, an identification number of a transmitting device providing the selected transmission beam in the transmission beam information report. It would have been obvious to one of ordinary skill .
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641